NO. 12-16-00160-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

LUCY MARK,                                        §     APPEAL FROM THE 217TH
APPELLANT

V.
                                                  §     JUDICIAL DISTRICT COURT
BROOKSHIRE BROTHERS, LTD.
AND BROOKSHIRE BROS.
MANAGEMENT, INC.,
APPELLEES                                         §     ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court’s judgment was
signed on January 20, 2016. Under the rules of appellate procedure, the notice of appeal must be
filed within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. However,
Appellant timely filed a motion to reinstate or, alternatively, a motion for new trial. See TEX. R.
CIV. P. 296. This extended Appellant’s time for filing the notice of appeal to April 18, 2016.
See TEX. R. APP. P. 26.1(a)(1) (providing that notice of appeal must be filed within ninety days
after judgment signed if any party timely files a motion for new trial). However, Appellant filed
her notice of appeal on May 27, 2016. Therefore, Appellant’s notice of appeal was untimely and
this Court does not have jurisdiction of the appeal.
       On June 1, 2016, the clerk of this Court notified Appellant that the information received
in this appeal does not include a timely notice of appeal or a timely motion for extension of time
to file the notice of appeal. See TEX. R. APP. P. 26.3 (motion to extend time for filing notice of
appeal to be filed within fifteen days after deadline for filing notice of appeal). Appellant was
informed that the appeal would be dismissed unless, on or before June 13, 2016, the information
in the appeal was amended to show the jurisdiction of this Court. On June 13, Appellant filed a
motion for extension of time to file the notice of appeal. But because Appellant’s notice of
appeal was due on or before April 18, 2016, her motion for extension of time was due on or
before May 3, 2016. See id. Appellant filed the motion on June 13, 2016. Therefore, it was
untimely and must be overruled. See id.
         A timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See
TEX. R. APP. P. 25.1(b). “Once the period for granting a motion for extension of time under Rule
[26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.” Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). We overrule the motion for extension of time and
dismiss the appeal for want of jurisdiction.
Opinion delivered June 15, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 15, 2016


                                        NO. 12-16-00160-CV


                                  LUCY MARK,
                                    Appellant
                                       V.
                         BROOKSHIRE BROTHERS, LTD. AND
                       BROOKSHIRE BROS. MANAGEMENT, INC.,
                                    Appellees


                               Appeal from the 217th District Court
                    of Angelina County, Texas (Tr.Ct.No. CV-42338-09-05)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.